     Case 2:20-cv-00952-TLN-EFB Document 1 Filed 05/11/20 Page 1 of 5

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
      ROBERT E. BEARDEN,                            Case No.
10
                         Plaintiff,                 COMPLAINT FOR DAMAGES
11
             v.                                     1. VIOLATIONS OF THE TELEPHONE
12                                                  CONSUMER PROTECTION ACT, 47 U.S.C.
                                                    §227 ET SEQ.
13    COLLECTO, INC. d/b/a EOS CCA,
                                                    DEMAND FOR JURY TRIAL
14                       Defendant.
15

16
                                               COMPLAINT
17

18          NOW comes ROBERT E. BEARDEN (“Plaintiff”), by and through his attorneys, WAJDA

19   LAW GROUP, APC (“Wajda”), complaining as to the conduct of COLLECTO, INC. d/b/a EOS

20   CCA (“Defendant”), as follows:
21                                          NATURE OF THE ACTION
22      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection Act
23
     (“TCPA”) under 47 U.S.C. §227 et seq., for Defendant’s unlawful conduct.
24
                                        JURISDICTION AND VENUE
25
        2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction
26

27   is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

28   under the laws of the United States.
                                                      1
         Case 2:20-cv-00952-TLN-EFB Document 1 Filed 05/11/20 Page 2 of 5

 1         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 2   in the Eastern District of California and a substantial portion the events or omissions giving rise to
 3
     the claims occurred within the Eastern District of California.
 4
                                                    PARTIES
 5
           4. Plaintiff is a consumer over-the-age of 18 residing in Sacramento County, California, which
 6

 7   is located within the Eastern District of California.

 8         5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

 9         6. Defendant promotes itself as “one of America’s largest customer care and receivables
10
     management companies.”1 Defendant is a corporation organized under the laws of the State of
11
     Massachusetts. Defendant’s principal place of business located at 700 Longwater Drive, Norwell,
12
     Massachusetts 02061. Defendant is in the business of collecting consumer debt for others
13
     throughout the United States, including in Calfifornia.
14

15         7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

16         8. Defendant acted through its agents, employees, officers, members, directors, heirs,
17   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
18
     relevant to the instant action.
19
                                   FACTS SUPPORTING CAUSES OF ACTION
20
           9.   A couple years ago, Plaintiff incurred a non-consumer debt, which he subsequently
21

22   defaulted upon (“subject debt”).

23         10. Upon information and belief, Defendant subsequently acquired the rights to collect upon

24   the subject debt.
25         11. Around early 2019, Plaintiff began receiving calls to his cellular phone, (916) XXX-9146,
26
     from Defendant.
27

28   1
         http://www.eos-usa.com/
                                                         2
      Case 2:20-cv-00952-TLN-EFB Document 1 Filed 05/11/20 Page 3 of 5

 1       12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and
 2   operator of the cellular phone ending in -9146. Plaintiff is and always has been financially
 3
     responsible for the cellular phone and its services.
 4
         13. Defendant has primarily used the phone number (800) 491-1178 when placing collection
 5
     calls to Plaintiff’s cellular phone, but upon belief, Defendant has used other numbers as well.
 6

 7       14. Upon information and belief, the above-referenced phone number ending in -1178 is

 8   regularly utilized by Defendant during its debt collection activities.

 9       15. During answered phone calls from Defendant, Plaintiff has experienced a significant
10
     pause, lasting several seconds in length, before being connected with a live representative.
11
         16. Upon speaking with Defendant, Plaintiff was informed that Defendant is a debt collector
12
     attempting to collect upon the subject debt.
13
         17. As a result of Defendant’s continuous phone calls, Plaintiff instructed Defendant to stop
14

15   calling him.

16       18. Despite Plaintiff’s demands, Defendant continued to place phone calls to Plaintiff’s
17   cellular phone seeking collection of the subject debt.
18
         19. Plaintiff has received not less than 20 phone calls from Defendant since asking it to stop
19
     calling.
20
         20. Frustrated over Defendant’s conduct, Plaintiff spoke with Wajda regarding his rights,
21

22    resulting in expenses.

23       21. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

24       22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
25    limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional
26
      distress, increased risk of personal injury resulting from the distraction caused by the never-ending
27
      calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular
28
                                                        3
     Case 2:20-cv-00952-TLN-EFB Document 1 Filed 05/11/20 Page 4 of 5

 1   phone functionality, decreased battery life on his cellular phone, and diminished space for data
 2   storage on his cellular phone.
 3

 4             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

 5      23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.
 6      24. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
 7
     cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages
 8
     without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment
 9
     which has the capacity...to store or produce telephone numbers to be called, using a random or
10

11   sequential number generator; and to dial such numbers.”

12      25.    Defendant used an ATDS in connection with its communications directed towards

13   Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff
14   has experienced during answered calls is instructive that an ATDS was being utilized to generate
15
     the phone calls. Additionally, Defendant’s continued contacts to Plaintiff after he demanded that
16
     the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and
17
     frequency of Defendant’s contacts points to the involvement of an ATDS.
18

19      26. Defendant violated the TCPA by placing at least 20 phone calls to Plaintiff’s cellular phone

20   using an ATDS without his consent. Any consent that Plaintiff may have given to the originator of

21   the subject debt, which Defendant will likely assert transferred down, was specifically revoked by
22
     Plaintiff’s demands that it cease contacting him.
23
        27. The calls placed by Defendant to Plaintiff were regarding collection activity and not for
24
     emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).
25
        28. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for
26

27   at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

28
                                                         4
     Case 2:20-cv-00952-TLN-EFB Document 1 Filed 05/11/20 Page 5 of 5

 1   should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise
 2   entitled to under 47 U.S.C. § 227(b)(3)(C).
 3
        WHEREFORE, Plaintiff, ROBERT E. BEARDEN, respectfully requests that this Honorable
 4
     Court enter judgment in his favor as follows:
 5
        a. Declaring that the practices complained of herein are unlawful and violate the
 6         aforementioned statutes and regulations;
 7
        b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
 8         pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

 9      c. Awarding Plaintiff costs and reasonable attorney fees;
10
        d. Enjoining Defendant from further contacting Plaintiff; and
11
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
12

13
        Dated: May 11, 2020                          Respectfully submitted,
14
                                                     Nicholas M. Wajda
15
                                                     WAJDA LAW GROUP, APC
16                                                   6167 Bristol Parkway
                                                     Suite 200
17                                                   Culver City, California 90230
                                                     Telephone: 310-997-0471
18                                                   Facsimile: 866-286-8433
                                                     E-mail: nick@wajdalawgroup.com
19

20

21

22

23

24

25

26

27

28
                                                         5
